Citation Nr: 0511623	
Decision Date: 04/25/05    Archive Date: 05/03/05

DOCKET NO.  03-28 624	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Eligibility for death pension benefits. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

W. R. Steyn, Counsel




INTRODUCTION

The veteran had active military service from November 1942 to 
November 1945.  He died on May [redacted], 2002.  The appellant is an 
ex-spouse of the veteran's.  

This appeal arises before the Board of Veterans' Appeals 
(Board) from a December 2002 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Muskogee, 
Oklahoma, which denied the appellant's claim seeking death 
pension benefits.  


FINDINGS OF FACT

1.  The veteran and the appellant were legally married in 
1963.

2.  The veteran and appellant were legally divorced in March 
1987.  

3.  The veteran died in May 2002.  


CONCLUSION OF LAW

The criteria for recognition of the appellant as the 
veteran's surviving spouse for VA benefits purposes are not 
met. 38 U.S.C.A. §§ 101(3), 103, 5107 (West 2002); 38 C.F.R. 
§§ 3.1(j), 3.50, 3.52, 3.205(b) (2004).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background

The material facts in this case are not in dispute.  The 
appellant and the veteran married in 1963.  They divorced in 
March 1987.  The appellant subsequently remarried and 
divorced another man in 1994.  The veteran died in May 2002.  
The appellant reported these facts in her application for 
death pension benefits dated October 2002.  

In a February 2003 statement, the appellant argued that after 
her divorce from the veteran, he never remarried.  She 
asserted that since the veteran never remarried, she would be 
his surviving spouse.  


Analysis

The appellant seeks VA survivor benefits based upon her 
claimed status of "surviving spouse" of the veteran.  

Under the applicable criteria, improved death pension is a 
benefit payable to a veteran's surviving spouse or child 
because of the veteran's nonservice-connected death. 38 
U.S.C.A. § 1541(a); 38 C.F.R. § 3.3(b)(4).  

Except as provided in Section 3.52, "surviving spouse" means 
a person of the opposite sex whose marriage to the veteran 
meets the requirements of Section 3.1(j) and who was the 
spouse of the veteran at the time of the veteran's death and: 
(1) who lived with the veteran continuously from the date of 
marriage to the date of the veteran's death except where 
there was a separation which was due to the misconduct of, or 
procured by, the veteran without the fault of the spouse; and 
(2) except as provided in Sec. 3.55, has not remarried or has 
not since the death of the veteran and after September 19, 
1962, lived with another person of the opposite sex and held 
himself or herself out openly to the public to be the spouse 
of such other person.  38 C.F.R. § 3.50.

VA regulations provide that a recognized marriage is defined 
as one which is valid under the law of the place where the 
parties resided at the time of marriage, or the law of the 
place where the parties resided when the right to benefits 
accrued. 
38 U.S.C.A. § 103(c); 38 C.F.R. § 3.1(j).

The requirement that there must be continuous cohabitation 
from the date of marriage to the date of death of the veteran 
will be considered as having been met when the evidence shows 
that any separation was due to the misconduct of, or procured 
by, the veteran without the fault of the surviving spouse.  
Temporary separations which ordinarily occur, including those 
caused for the time being through fault of either party, will 
not break the continuity of the cohabitation. 38 C.F.R. § 
3.53(a).

The record shows that the appellant and the veteran were 
married in 1963 and divorced in 1987.  At the time of the 
veteran's death in 2002, the appellant and the veteran were 
divorced.  Accordingly, she is not the surviving spouse of 
the veteran.  The term "surviving spouse" means in critical 
part a person of the opposite sex who was the spouse of a 
veteran at the time of the veteran's death. 38 U.S.C.A. § 
101(3); 38 C.F.R. § 3.50(b). 

The applicable laws and regulations clearly require that the 
parties be lawfully married at the time of a veteran's death 
for the appellant to be considered a surviving spouse.  
Accordingly, since the appellant does not meet the definition 
of a surviving spouse under the provisions of 38 C.F.R. § 
3.50, the claim must be denied.  The fact that the veteran 
did not remarry after the 1987 divorce is of no consequence.  

Moreover, the appellant has offered no allegations, nor is 
there any evidence that would suggest that she had either 
remarried the veteran at common-law or by ceremony, or that a 
marriage between them should be deemed valid, subsequent to 
her divorce from the veteran in 1987.  In fact, in the 
appellant's application for death pension, she indicated that 
she was not living continuously with the veteran from the 
date of marriage to date of death.  Thus, the provisions of 
38 C.F.R. § 3.352 (2004) are inapplicable to this case.  

In the appellant's September 2003 Substantive Appeal, she 
asserted that 38 C.F.R. § 3.55 (1) regarding remarriage 
should be considered in her case.  However, this section only 
applies if the appellant is a "surviving spouse", and as 
noted above, the appellant is not a "surviving spouse" of 
the veteran.  

In Sabonis v. Brown, 6 Vet. App. 426, 430 (1994), the United 
States Court of Appeals for Veterans Claims (Court) held that 
in a case where the law is dispositive of the claim, it 
should be denied because of lack of legal entitlement under 
the law.  As the appellant was not the "surviving spouse" 
of the veteran at the time of his death, as a matter of law, 
it is concluded that her claim for improved death pension 
benefits must be denied.  

Although the Court has held that the Veterans Claims 
Assistance Act of 2000 (VCAA) is potentially applicable to 
all pending claims (see Holliday v. Principi, 14 Vet. App. 
280 (2001)), the Court has also held that VA's duties to 
notify and assist contained in the VCAA are not applicable to 
claims such as this one in which the law, rather than the 
evidence, is dispositive.  See Smith v. Gober, 14 Vet. App. 
227, 231-32 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); 
Mason v. Principi, 16 Vet. App. at 132.





ORDER

The appellant may not be recognized as the veteran's 
surviving spouse for VA purposes.  The benefits sought on 
appeal are denied.





_______________________________________
G.H. Shufelt
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


